Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 12-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callahan et al. US 2008/0042012 (“Callahan”).
Callahan teaches (Figs. 1-2B, 10-19; ¶¶ 4, 39-43, 46, 49, 57-61, 73, 84)
Re 1:
at least one sidewall comprising an electrically-controllable coloring mechanism and arranged for coloring at least a portion of the at least one sidewall with at least one first color when operating in a branding state (Figs. 2A-2B, 10: show a panel in interior cabin of aircraft comprising an electrically-controllable coloring mechanism);
a lighting sub-system comprising at least one light source mounted within the vehicle to illuminate an interior of the vehicle with at least one second color when operating in the branding state and with at least one third color when operating in a non-branding state (Figs 1, 16-17: shows electrochromic window which can cycle through a plurality of colors, branding state is broadly read to include display of logos or color schemas
a controller coupled to the coloring mechanism and the lighting sub-system and configured for operating the coloring mechanism and the at least one light source concurrently in the branding state (Figs. 11-12, 15A-15B; ¶84),
wherein the at least one sidewall is part of an aircraft, the interior is an aircraft cabin, the at least one portion is a window of the aircraft, and wherein the electrically-controllable coloring mechanism comprises a color-coated shield (¶¶57-61: discussing color-coated shield).

Re 2: wherein the controller is configured for setting the coloring mechanism and the at least one light source to the branding state simultaneously (Figs. 2A-2B, 10-12; ¶57-60, 73, 84).

Re 3: wherein the at least one first color and the at least one second color are a same color .

Re 4: wherein the same color is non-white and the third color is white (¶59: describes RGB pixels thus white is one of the possible colors).

Re 5: wherein the controller is configured to set the coloring mechanism to a first level of at least one of saturation, tint, and  Page 3Attorney Docket No. 05200495-175US tone of the same color and to set the at least one light source to a second level of at least one of saturation, tint, and tone of the same color different from the first level when operating in the branding state (¶4, 39, 41, 60).

Re 6: wherein the controller is configured to cycle the coloring mechanism and the at least one light source through a plurality of colors when operating in the branding state (¶ 39-43, 57-60, 73).

Re 7: wherein the controller is configured to cycle the coloring mechanism and the at least one light source through a plurality of at least one of shades, tints, and tones of colors when operating in the branding state (¶ 39-43, 57-60, 73).

Re 9: wherein the controller is configured to coordinate setting the coloring mechanism and the at least one light source to the branding state with a given event (¶73: attendants/operators may change the color upon determination of any event).

Re 12:
providing at least one sidewall comprising an electrically-controllable coloring mechanism and arranged for coloring at least a portion of the at least one sidewall with at least one first color when operating in a branding state;
providing a lighting sub-system comprising at least one light source mounted within the vehicle to illuminate an interior of the vehicle with at least one second color when operating in the branding state and with at least one third color when operating in a non-branding state; and
operating, from a controller coupled to the coloring mechanism and the lighting sub- system, the coloring mechanism and the at least one light source concurrently in the branding state,
wherein the at least one sidewall is part of an aircraft, the interior is an aircraft cabin, the at least one portion is a window of the aircraft, and wherein the electrically-controllable coloring mechanism comprises a color-coated shield.

Re 13: further comprising setting the coloring mechanism and the at least one light source to the branding state simultaneously.

Re 14: wherein the at least one first color and the at least one second color are a same color.

Re 15: wherein the same color is non-white and the third color is white.

Re 16: wherein operating the coloring mechanism and the at least one light source in the branding state comprises setting the coloring mechanism to a first level of any one of saturation, tint, and tone of the same color and setting the at least one light source to a second level of any one of saturation, tint, and tone of the same color different from the first saturation level.

Re 17: wherein operating the coloring mechanism and the at least one light source in the branding state comprises cycling the coloring mechanism and the at least one light source through a plurality of colors.

Re 18: wherein operating the coloring mechanism and the at least one light source in the branding state comprises cycling the coloring mechanism and the at least one light source through a plurality of at least one of shades, tints, and tones of colors when operating in the branding state.

Re 20: wherein operating the coloring mechanism and the at least one light source in the branding state comprises coordinating operating in the branding state with a given event.


Re 21:
at least one sidewall comprising an electrically-controllable coloring mechanism and arranged for coloring at least a portion of the at least one sidewall with at least one first color;
a lighting sub-system comprising at least one light source mounted within the vehicle to illuminate an interior of the vehicle with at least one second color in a first state and with at least one third color in a second state; and
a controller coupled to the coloring mechanism and the lighting sub-system and configured for concurrently operating:
the coloring mechanism to color the at least one portion of the at least one sidewall with the at least one first color; and
the lighting sub-system to illuminate the interior of the vehicle with the at least one second color,
wherein the at least one sidewall is part of an aircraft, the interior is an aircraft cabin, the at least one portion is a window of the aircraft, and wherein the electrically-controllable coloring mechanism comprises a color-coated shield.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Wu et al. CN105126226A (“Wu”).
Re 8 and 19: Callahan does not explicitly teach
further comprising an audio system coupled to the controller, and wherein the controller is configured for coordinating playing of audio on the audio system with operating the coloring mechanism and the at least one light source in the branding state.
further comprising providing an audio system coupled to the controller, and wherein the controller is configured for coordinating playing of audio on the audio system with operating the coloring mechanism and the at least one light source in the branding state.


Wu teaches/discloses  (¶¶7-8): 
further comprising an audio system coupled to the controller, and wherein the controller is configured for coordinating playing of audio on the audio system with operating the coloring mechanism and the at least one light source in the branding state.
further comprising providing an audio system coupled to the controller, and wherein the controller is configured for coordinating playing of audio on the audio system with operating the coloring mechanism and the at least one light source in the branding state.
Using an audio system in conjunction with the coloring mechanism/method achieves extra effects. For instance, as taught by Wu, those sleeping in the cabin may be gently and gradually awakened in conjunction by advantageously increasing the light within the cabin as well as ever-increasing sounds. In turn, users are awakened in a healthy manner, while causing minimal frustration.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Callahan with Wu in order to gently awaken occupants of the cabin.



Conclusion
Prior art considered relevant yet not specifically relied upon: US-20170286037-A1; US-20170189640-A1; US-20150170604-A1; US-20080239451-A1; US-20050200937-A1; and, US-8933819-B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA; CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875